Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-22 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 30, 2022 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Objections
Claim 5 is objected to due to minor informality.  Claim 5 recited to be dependent from claim 5, itself and it shall be dependent from claim 4 (as claims 15 and 16 are similar in scope to claims 4 and 5 respectively and claim 16 is dependent from claim 15).
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 12-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet et al. (8,666,119) in view of Wang et al. (2014/0043329).

Regarding claim 1, Mallet teaches a method for updating a current three dimensional (3D) model of a person (e.g., The method of claim 1, the method further comprising, after again deforming the 3D model and placing the 3D model in the virtual 3D space in conformance with the 3D constraints, refining the tracking of 2D changes in the second 2D image relative to the first 2D image using texture tracking constraints based on the second location.  Mallet: Claim 5), comprising: 
(a) calculating current locations, within a two-dimensional (2D) space, of current face landmark points of a face of a person within a first image; the calculating is based on the current 3D model, and one or more current acquisition parameters of a 2D camera; wherein the current 3D model of the person is located within a 3D space (e.g., The solver 122 can also be used to determine the location of the three-dimensional model 113 in virtual space, as well as the camera parameters of the camera 102 when the video sequence 104 was recorded. In some implementations, this solving may be performed by the solver 122 as a part of solving for the deformations. Mallet: c.5 L.58-63.  The system 100 here includes a geometry tracker 112 that can be used to track the location and shape of a three-dimensional model 113. For clarity of description, the 3D model 113 is here shown superimposed over the actor 106 in dashed lines. The 3D model 113 can be a data structure that includes a group of 3D vertices connected by edges into a triangular mesh. Each triangle in the mesh may have an associated face with, for example, a color value and texture. Taken as a whole, the 3D model 113 can have a shape and appearance generally analogous to the actor 106.  Mallet: c.4 L.54-63. In one aspect, a motion capture system includes a geometry tracker configured to receive a first frame captured from a real 3D space. The first frame includes a first 2D image of a motion capture subject in the real 3D space. The geometry tracker is further configured to deform a 3D model into a first deformation and placing the deformed 3D model in a virtual 3D space in a first location so that the deformed 3D model corresponds to the first 2D image. Mallet: c.1 L.49-56.  See 1_1 below:  deformation is taken as difference in position of landmark points); 
(b) calculating second locations, within the 2D space, of second face landmark points of the face of the person within a second image that follows the first image (e.g., The solver 122 can also be used to determine the location of the three-dimensional model 113 in virtual space, as well as the camera parameters of the camera 102 when the video sequence 104 was recorded. In some implementations, this solving may be performed by the solver 122 as a part of solving for the deformations. Mallet: c.5 L.58-63. The geometry tracker is further configured to, based on the second 2D image, again deform the 3D model into a second deformation and place the 3D model in the virtual 3D space in a second location in conformance with the 3D constraints. The system further includes a texture tracker configured to track, after receiving the second frame, the 2D changes in the second 2D image relative to the first 2D image  Mallet: c.1 L.63-c.2 L.3.  See 1_1 below); 
(c) calculating correspondences between the current locations and the second locations (e.g., After again deforming the 3D model and placing the 3D model in the virtual 3D space in conformance with the 3D constraints, refining the tracking of 2D changes in the second 2D image relative to the first 2D image using texture tracking constraints based on the second location. The texture tracking constrains are further based on the second deformation. A refined location and a refined deformation of the 3D model in the virtual 3D space is determined, for the second frame, based on the refined locations of the texture in the second 2D image. Again deforming the 3D model includes solving for control values for one of an animation rig that defines non-linear relationships between at least some of the control values and rig deformation. The animation rig includes at least one of a facial rig, a body rig, or a blend shape. The tracking of 2D location changes of textures are refined by identifying subsections of textures and tracking 2D location changes of the subsections in the first 2D image to the second 2D image.  Mallet: c.2 L.34-50.  Therefore, refined locations and deformation are determined for (corresponding) subsections); 
(d) calculating, based on the correspondences, locations of the second face landmark points within the 3D space (e.g., Accessing one or more reference frames, each reference frame showing the motion capture subject; and tracking 2D changes in the second 2D image relative to the first 2D image includes using a reference frame as a key frame specifying texture locations in a future frame of the motion capture video.  Mallet: c.2 L.51-56.  See 1_1 below); and 
(e) modifying the current 3D model based on the locations of the second face landmark points within the 3D space (e.g., After determining a new location and a new deformation for the 3D model, a freeform deformation is determined to be applied to the 3D model; and adding the freeform deformation to the new deformation.  Mallet: c.3 L.1-4.  See 1_1 below).
While Mallet does not explicitly teach, Wang teaches:
(1_1). calculating current locations, within a two-dimensional (2D) space, of current face landmark points of a face of a person within a first image; the calculating is based on the current 3D model (e.g., Generation of a personalized 3D morphable model of a user's face may be performed first by capturing a 2D image of a scene by a camera. Next, the user's face may be detected in the 2D image and 2D landmark points of the user's face may be detected in the 2D image. Each of the detected 2D landmark points may be registered to a generic 3D face model. Personalized facial components may be generated in real time to represent the user's face mapped to the generic 3D face model to form the personalized 3D morphable model. The personalized 3D morphable model may be displayed to the user. This process may be repeated in real time for a live video sequence of 2D images from the camera.  Wang: Abstract. To facilitate the capability for the user to individually and separately enhance and/or augment their eyes, nose, mouth, and/or cheek, or other facial features on the 3D face avatar model, embodiments of the present invention extract a group of landmark points whose geometry and texture constraints are robust across people. To provide the user with a dynamic interactive experience, embodiments of the present invention map the captured 2D face image to the 3D face avatar model for facial expression synchronization.  Wang: [0023] L.4-12. The landmark points may be defined with regard to stable texture and spatial correlation. The more landmark points that are registered, the more accurate the facial components may be characterized. In an embodiment, up to 95 landmark points may be detected. Wang: [0032] L.1-5.  Returning to FIG. 2, as a user changes his or her poses in front of the camera over time, 2D landmark points detection processing may be performed at block 204 to estimate the transformations and align correspondence for each face in a sequence of 2D images. In an embodiment, this processing may be performed by 2D landmark points detection component 108.  Wang: [0043] L.1-7.  The 2D landmark points are detected (tracked) so that changes in user’s poses (of face) are estimated with transformations and align correspondence foe each face in a sequence of 2D images are performed.  These transformations are taken as deformations of Mallet);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the teaching of Mallet so that the movement of the 2D face image is estimated with transformation of landmark points of the face.

Regarding claim 2, the combined teaching of Mallet and Wang teaches the method according to claim 1 wherein the current face landmark points are edge points of the current face landmarks (e.g., In an embodiment of the present invention, up to 95 landmark points may be determined, as shown in the example image of FIG. 8. Wang: [0056] and Fig. 8; reproduced below for reference.

    PNG
    media_image1.png
    609
    473
    media_image1.png
    Greyscale

It is interpreted that landmark point 68-95 are edge points as they are at the periphery of the face).

Regarding claim 3, the combined teaching of Mallet and Wang teaches the method according to claim 1 wherein the current face landmark points are edge points of the current face landmarks and non-edge points of the current face landmarks (e.g., In an embodiment of the present invention, up to 95 landmark points may be determined, as shown in the example image of FIG. 8. Wang: [0056] and Fig. 8.  It is interpreted that points 68-95 are edge points and points 1-67 are non-edge points).

Regarding claim 6, the combined teaching of Mallet and Wang teaches the method according to claim 1 wherein the current 3D model comprises a reference 3D model and a current 3D deformation model, wherein the modifying of the current 3D model comprises modifying the current 3D deformation model without substantially modifying the reference 3D model (e.g., In the process 400, the actions 404 and 406 can include using a reference frame as a key frame specifying texture locations in a future frame of the motion capture video. For example, texture movements and three-dimensional model movements and deformations can be calculated using the previous frame and the next reference frame as key frames. The key frames, for example, can provide locations in the image plane that can be used as constraints on those calculations. Mallet: c.12 L.6-14.  The reference and current models are taken as the time sequenced model that is disclosed as models of the previous and the next reference frames.  It is obvious that the previous frame (of Mallet) is the claimed reference and the next reference frame (of Mallet) is the claimed current.  After determining a new location and a new deformation for the 3D model, a freeform deformation is determined to be applied to the 3D model; and adding the freeform deformation to the new deformation.  Mallet: c.3 L.1-4.  Therefore, new deformation is obtained by adding freedom deformation to the previous model without modifying the previous model substantially).

Regarding claim 7, the combined teaching of Mallet and Wang teaches the method according to claim 6 wherein the current 3D deformation model is a 3D morphable model (3DMM) (e.g., To provide a user with a customized facial representation, embodiments of the present invention present the user with a 3D face avatar which is a morphable model.  Wang: [0023] L.1-4. Personalized facial components 106 comprise a 3D morphable model representing the user's face as personalized and augmented for the individual user. Wang: [0029] L.19-21).

Regarding claim 8, the combined teaching of Mallet and Wang teaches the method according to claim 1 comprising repeating, for a current image and until converging, step (a)-(e) until reaching a convergence (e.g., The tracking of two-dimensional location changes of textures is refined by identifying subsections of textures and tracking two-dimensional location changes of the subsections in the image plane from the previous frame to the current frame (406). For example, deformations of the actor 106 in the current frame from the previous frame may be tracked by identifying and tracking subsections of the textures of the actor 106. This subsection tracking may be recursive--that is, it may be repeated a number of times using progressively smaller subsections. In some cases, the subsection tracking may be repeated for a predetermined number of times, until a subsection is reduced to a particular size, until a particular number of subsections are identified, or until the tracking confidence falls below a threshold. Mallet: c.9 L.8-21. The actions 404-410 can be performed a predetermined number of times, or they can be repeated until the difference between the location of the projection of the three-dimensional model 113 and the tracked textures falls below an error threshold.  Mallet: c.10 L.67-c.11 L.4).

Regarding claim 9, the combined teaching of Mallet and Wang teaches the method according to claim 1 wherein step (b) comprises segmentation (e.g., The 3D facial part characterization module may derive portions of the 3D morphable model, at least in part, from statistics computed on a number of example faces and may be described in terms of shape and texture spaces. The expressiveness of the model can be increased by dividing faces into independent sub-regions that are morphed independently, for example into eyes, nose, mouth and a surrounding region. Since all faces are assumed to be in correspondence, it is sufficient to define these regions on a reference face. This segmentation is equivalent to subdividing the vector space of faces into independent subspaces. A complete 3D face is generated by computing linear combinations for each segment separately and blending them at the borders. Wang: [0033] L.3-16).

Regarding claim 10, the combined teaching of Mallet and Wang teaches the method according to claim 1 comprising reconstructing an avatar of the person based on the model (e.g., Embodiments of the present invention process a user's face images captured from a camera. After fitting the face image to a generic 3D face model, embodiments of the present invention facilitate interaction by an end user with a personalized avatar 3D model of the user's face. With the landmark mapping from a 2D face image to a 3D avatar model, primary facial features such as eyes, mouth, and nose may be individually characterized. Wang: [0022] L.1-8).

Regarding claims 12-14 and 17-21, the claims are non-transitory computer-readable medium claims of method claims 1-3 and 6-10 respectively.  The claims are similar in scope to claims 1-3 and 6-10 respectively and they are rejected under similar rationale as claims 1-3 and 6-10 respectively.
Mallet further teaches that “FIG. 6 is a schematic diagram that shows an example of a computing system 600. The computing system 600 can be used for some or all of the operations described previously, according to some implementations. The computing system 600 includes a processor 610, a memory 620, a storage device 630, and an input/output device 640. Each of the processor 610, the memory 620, the storage device 630, and the input/output device 640 are interconnected using a system bus 650. The processor 610 is capable of processing instructions for execution within the computing system 600. In some implementations, the processor 610 is a single-threaded processor. In some implementations, the processor 610 is a multi-threaded processor. The processor 610 is capable of processing instructions stored in the memory 620 or on the storage device 630 to display graphical information for a user interface on the input/output device 640. The memory 620 stores information within the computing system 600. In some implementations, the memory 620 is a computer-readable medium. In some implementations, the memory 620 is a volatile memory unit. In some implementations, the memory 620 is a non-volatile memory unit. The storage device 630 is capable of providing mass storage for the computing system 600. In some implementations, the storage device 630 is a computer-readable medium. In various different implementations, the storage device 630 may be a floppy disk device, a hard disk device, an optical disk device, or a tape device.” (Mallet: c.12 L.15-41).

Claim 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet in view of Wang as applied to claim 1 and further in view of Zhang et al. (2020/0357158).

Regarding claim 4, the combined teaching of Mallet and Wang teaches the method according to claim 1 wherein the calculating of the correspondences comprises applying an iterative closest point (ICP) process, wherein the current locations are regarded as source locations (see 4_1 below).
While the combined teaching of Mallet and Wang does not explicitly teach, Zhang teaches:
(4_1). the calculating of the correspondences comprises applying an iterative closest point (ICP) process, wherein the current locations are regarded as source locations (e.g., The image processing module 108 determines (206) whether the current depth map corresponds to the first frame. If so, the module 108 proceeds to step 210. If not, the module 108 performs (208) a non-rigid match of the 3D model point cloud to the input point cloud. Before the non-rigid matching step (208), the 3D model point cloud rigidly matches to the input point cloud based upon an iterative closest point (ICP) algorithm.  Zhang: [0037] L.1-8.  Therefore, the deformation of Mallet of the user pose (face) (transformation of landmark points of face) in two frames of images can be determined conveniently using the iterative closest point (ICP) algorithm of image processing module 108);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang into the combined teaching of Mallet and Wang so that deformations (of landmark points) can be determined accurately with the iterative closest point (ICP) algorithm.

Regarding claim 5, the combined teaching of Mallet, Wang and Zhang teaches the method according to claim [[5]]4 wherein the locations of the second face landmark points within the 3D space are represented by barycentric coordinates (e.g., Returning back to FIG. 2, in order to generate a personalized avatar representing the user's face, in an embodiment, the 2D landmark points determined by 2D landmark points detection processing at block 204 may be registered to the 3D generic face model 104 by 3D landmark points registration processing at block 206. In an embodiment, 3D landmark points registration processing may be performed by 3D landmark points registration component 110. Wang: [0058] L.1-8.   In order to remove the second constraint, barycentric coordinates may be used.  Wang: [0060] L.1-3).

Regarding claims 15 and 16, the claims are non-transitory computer-readable medium claims of method claims 4 and 5 respectively.  The claims are similar in scope to claims 4 and 5 respectively and they are rejected under similar rationale as claims 4 and 5 respectively.

Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet in view of Wang as applied to claim 1 and further in view of McAlpine et al. (2007/0014485).

Regarding claim 11, the combined teaching of Mallet and Wang teaches the method according to claim 1 comprising using the model of the person during a virtual 3D conference call (see 11_1 below).
While the combined teaching of Mallet and Wang does not explicitly teach, McAlpine teaches:
(11_1). using the model of the person during a virtual 3D conference call (e.g., A method and apparatus for modifying, or morphing, a video image. A video feed is received which include an image of a person's face. A number of facial features are detected from the video feed. One or more of those facial features are selected and modified, with the modification being applied to the video feed to produce a morphed image. For example, the morphing can produce fun effects such as oversized or too small eyes, lips, etc. McAlpine: Abstract.  In one embodiment, such as for a conference call with multiple people present, the morphing can be applied independently to different facial features. Thus, one person could be made to have wider eyes, another can be made smile all the time, another could be made to be anger, and another could be made to look younger.  McAlpine: [0036].  Therefore, avatar image is personalized to represent the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McAlpine into the combined teaching of Mallet and Wang so that avatar image can be personalized to represent the user with more expressions.

Regarding claim 22, the claim is a non-transitory computer-readable medium claim of method claim 11.  The claim is similar in scope to claim 11 and it is rejected under similar rationale as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611